Case 1:20-cv-06985-LTS-SLC Document 42-7 Filed 12/04/20 Page 1 of 14




              Exhibit G
Case 1:20-cv-06985-LTS-SLC Document 42-7 Filed 12/04/20 Page 2 of 14




    CiReLUTIONS




           PROPOSAL TO APPLE BANK FOR SAVINGS TO PERFORM
           A BSA/AML TRANSACTION LOOK BACK REVIEW
Case 1:20-cv-06985-LTS-SLC Document 42-7 Filed 12/04/20 Page 3 of 14




                          GReLUTI O NS
March 8, 2016



Mr. Michael E, Rokos, CAMS
First Vice President, BSA Officer
Apple Bank for Savings
122 E. 424' Street
New York, NY 10168

Dear Mr. Rokos,

We are pleased to have this opportunity to provide a proposal to perform a BSA/AML Transaction Look
Back Review for Apple Bank for Savings.

The attached proposal reflects GRC's approach in identifying potential money laundering behavior, risk
rating such behavior, determining the breadth of review, performing the actual analysis, and summarizing
the project findings via development of a final report — collectively, GRC's proposed Look Back Review
Protocol.


We want to assure you that GRC Solutions is an excellent fit for this project due to our extensive
experience in conducting transaction Look back reviews for community banks. Our experience enables us
to efficiently perform a comprehensive review based on our expert knowledge In Identifying suspicious
activities, specifically with respect to BSA/AML compliance requirements.

Upon review of our proposal, feel welcome to call and discuss the engagement. We can be reached at
855-860-4777.
Regards,


                  g
 Ted Kawoczka
 Managing Director
 tkawoczka@grcrisksolutions.corn




            33 Wood Ave South, Suite G00, Iselin NJ 08830 • (o) 855.860.4777 • (f) 732.651.1195
                                       www.grcrisksolutions.com
Case 1:20-cv-06985-LTS-SLC Document 42-7 Filed 12/04/20 Page 4 of 14




GRCSOI,UTIONS


Statement of Work
This proposal outlines our Statement of Work ("SOW") summarizing the scope of proposed services to be
provided by GRC Solutions (the "Firm") to Apple Bank for Savings (the "Bank") based on discussions with
the Bank. The proposal is presented in summary form with an outline of the approach and deliverables,
for which our Firm would manage its resources, define the tasks for executing an independent transaction
Look Back Review, and deliver written documentation on the analysis, conclusions and recommendations
to support management In completing its defined objectives.
The start of an engagement will be mutually agreed upon by the parties and is dependent upon a final
decision and approval by the Bank.


Statement of Need

Ile Bank requires a Look Back Review of all accounts and transaction activity for the time period beginning
October 1, 2014 through December 16, 2015.
The overall process is to result in the qualified identification of suspicious customer activity with
supporting risk-based analysis and documentation for the purpose of reporting such incidents to
appropriate authorities.


Our Approach
iiRC proposes to undertake the engagement in two distinct phases. Customer and Data Analytics,
Candidate Discovery and Classification by Tier, Percentage of Candidates to Review by Tier, Initial and
Secondary Review Processes, Project Management and Report Writing collectively form the major
components of GRC's Look Back Review Protocol.
 The first phase is the construction of transactions through a set of customized extractions and risk-based
 Anti-Money Laundering analyses with the outcome of identifying customers/transactions that reflect
 unusual behavior and require investigation for final reporting determination. Such analyses ("Risk Views")
 are designed to identify customers that are considered as qualified Investigation candidates based on risk
 patterns of noted transactions. Findings will be provided to Bank management, and as necessary to
 r egulatory authorities, and will be discussed in context with process controls prior to being applied in the
 execution of the second phase activity. The Transaction Review for this phase will include a written report
 ("Transaction Review Report") detailing the review methodologies, findings relative to risk classification
 of customers (i.e. Tler 1,2 or 3), conclusions, and/or recommendation(s) for the next set of actions.
 The effort, timetable, and GRC resources to be applied to the secondphase is dependent on the findings
 of the first phase, and as directed by Apple Bank for Savings Management. Volume of Tier 1, 2, and 3
 Candidates (as defined below), percentage of candidates requiring review per tier, and duration of each
 review are key drivers. During this phase, GRC would perform a comprehensive investigation and case file
 preparation for each candidate with the intent of final determination whether the behavior Is not high
 risk or suspicious, or if a case is a 5AR-reportable incident. For each candidate the analysis would
 include comprehensive case documentation to support GRC's conclusions. Deliverables for Phase II will
 include a written report ("Final Transaction Review Report") detailing investigation conclusions,
 reportable cases, and recommendation(s) for any further Bank actions.
Case 1:20-cv-06985-LTS-SLC Document 42-7 Filed 12/04/20 Page 5 of 14




GRCOLUTIONS


Look Back Review Protocol
Tlw following information describes a general outline of the activities to be executed to complete the Look
Back Review;
Phase I
   1. Scope Confirmation/Detailed Requirements Analysis
          The Firm will review the regulatory mandates and scope the actual project tasks, deliverables, and
          timelines accordingly.
    2. Pro ject Management
          The Firm will prepare a key milestones plan, develop a periodic project status reporting process,
          and will outline areas in the plan for which the Bank will be responsible to provide to support the
          initiative. Such items include but are not limited to physical records, system access, data records,
          and third-party access as required to support the transaction analysis.
    3. Information Gathering
          The Firm will identify data extract requirements from the Bank's system(s) and third-party
          processors that reflect the transactions in scope for the Look Back Transaction Review. The
          extracted transaction data will, at minimum, cover the review period; such transaction data will
          Include all opened and closed account level data, customer identification Information, transaction
          details, and correspondent information in either electronic and/or paper form ("Transaction
          Data"). The Transaction Data is normalized and incorporated Into a database to support Risk
          Mocieling, transaction analysis, reporting, and investigation.
     4. Risk Modeling
          The Firm will evaluate the Transaction Data and determine risk factors specific to the Bank's
          transaction activity and services considering risk areas, including the products, services,
          customers, entity types, and geographic locations.
          •    GRC will utilize the risk areas and establish risk-based factors for analyzing the Transaction
               Data, in addition to external research materials. This analysis establishes a risk model which
               would be coordinated and confirmed in context to transaction activity and services ("Risk
               Model"). The Risk Model will be discussed with the Bank to complement the existing risk
               monitoring thresholds in place at the Bank.
          •    Analysis of the Risk Model to develop risk factors unique to the activity considering each
               region and market, and establishes thresholds in defining specific risk view definitions ("Risk
               Viewsl that are used in the identification of potential suspicious activity.
               From the Risk Model established, GRC will construct a database for performing the
               Transaction Review analysis across the Transaction Data.
           •   From the development of customized alerts, based on the risk modeling as described above,
               GRC will stratify the customer database based upon risk scores. GRC will develop specific
               alert rules that apply threshold and risk considerations In order to identify and isolate
               unusual or suspicious activity which consider structuring, placement and layering of funds or
               suspected financing of terrorist activity.
Case 1:20-cv-06985-LTS-SLC Document 42-7 Filed 12/04/20 Page 6 of 14




GReLUTIONS



  5 , Analysis and Interim Discovery Reviews
       The Firm will identify customers and/or transactions (candidates) which require additional
       investigation for purposes of Phase II investigation. Candidates for investigation will be classified
       by tiers with specific factors applied as agreed by the Bank. By example:
       Tier 1— Identified as highest risk-based activity patterns due to frequency or number of alerts
       generated. These candidates performed transactions that are either complex or have a higher
       likelihood of being confirmed as suspicious and requiring a SAR.
       Tier 2 — Identified as moderate risk-based activity patterns due to lower alert generation, but
       higher risk categorized activity. These candidates performed transactions that are sometimes
       classified as unusual or deemed suspicious and could be considered for periodic monitoring or a
       SAR based on research and review activity. This tier includes candidates that require a simple
       review related to a single alert (least-risk candidate), as well as candidates that may require deeper
       investigation and preparation of a case file.
       Tier 3 - Identified as least risk-based concern as patterns are often a single instance alert and of
       lower risk categorized activity. Often these alerts consist of a single instance which reflects only a
       remote possibility of being classified as unusual or suspicious.


       Investigation
       GRC will develop a candidate investigation engine, investigate candidate activities with
       secondary/quality control review (QCR), develop summaries describing the form of unusual
       activity, document candidate findings, and establish the basis for considering candidate for high
        risk or SAR classification. GRC's Look Back proposes investigative review of candidate activity
        based upon risk levels assessed as a result of Phase I discovery and a naiytics.
       Tier 1 — 100% of Tier 1 candidates subject to review and QCR
        Tier 2 — 50% of Tier 2 candidates subject to review and QCR
        Tier 3 - 25% of Tier 3 candidates subject to review and QCR

        Estimated Phase 2 candidates for review and corresponding project hours are noted further in
        this SOW.

        Findings Report and Concluslon$ Development
   o    The Firm will prepare detailed reports ("Transaction Review Reports") and an executive
        summary on all findings and/or recommendations for further action(s) by the Bank; the report
        includes the summary, risk profiles applied, findings, project materials, and all correspondence.



   o    The Firm will support knowledge transfer to the Bank's BSA Officer to ensure comprehensive
        understanding of the analysis methodology, report findings, and recommendations for BSA
        program considerations.
Case 1:20-cv-06985-LTS-SLC Document 42-7 Filed 12/04/20 Page 7 of 14




GR@LUTIONS

       o   The Firm shall make available to the regulatory authorities supporting material
           associated with the Transaction Review.
           The Firm shall provide a copy of the Transaction Review Report to the regulatory
           authorities at the time report is delivered to the Bank.


Look Back Protocol Workflows


                                                       Project Initiation -Develop and finalize project plan with
                                                       Branch management. Nan will identify minim milestones oral
                                  Develop              VANS reporting methodology,
                                  Prefect              Technology Scrap • Firm and Rank IT Resources implement
                                    Pion               project technology loft:twee hire (Lc. network access. desktop,
                                                       printers) CO11031011 with the ))oak's Information Steinity
                                                       Policy and Practices.
                                                                                                             -
                                                       Inforntattou gathering - Identify. investigate, and gather
                                  Customer             baseline infommtion coveting customer information, transaction
                                Identification,        activity, risk foams, sod anti-money thundering detection
                                Risk Modeting,         scenarios (alert rules) to Support development of Phase Two
                                 lronsootton           Look Back Review Methodology. This is a critical task to gain
                                     Profiles          on understanding and document reasons why alerts ore
                                                        generated undo, each role.




                                                   1
                                      '11
                                                       l.aak Back Methodology- Extrmt front data sources 62 system
                                   Look Back
              Transaction &                            CIP information and tronsaction activity and recursively apply
                                 F'rocessing &         noun of AM", risk analytics to identify activity that may be on
                    Data
                                RoCutstve Alert
                  Extract                              indication of nonsuallsospicions behavior. Finalize project-
                                Rule Refinement
                                                       specific Phase It Look Rack Rosiest, Methodology.



                                  Investigate
                                                       Suspicions Activity Analysis - Results of analysis will identify
                                    Unusual
                                                       n list of transactions requiring investigation its determine if the
                                    Activity
                                                       activity, though cousmal, is suspicions and representative of
                                  Candidates
                                                       money Inundering behavior.
                                      List




               Enhanced             Manual              Analysts nod Interim DiSCON try - Research and review
               Resecrich         Investigations         customer dots. transaction pattern, mid historical reference
              Supplemental          Anolysli            numnial to finalize candidate reconuncadatieus. Produce licrs
               Information                              I, 2. and .1 oinclidatcs.




                                                        Investigation • Develop Candidate tracking engine. Research
                                  Investigate           additional MD manorial nod tiles and develop summaries
                                  Candidates            prepared and classified into groups for final IVI1CUI
                                                        and conclusion meummentlations.




                                  Final Review.         Findings Report and Conclusions - Investigation findings mil
                                C onclusions and        reviews we confirmed thnorgh QA process and recommendations
                                                        one assistant to each investigated file.
                                    Executive
                                Summary Report
                                                        Develop and publish F.m.vutive Summary


                                                              further action required.

                                   High Risk              4ligh Risk customers to be added to high risk watch list and
                    No Action                             monitored with EDI) support
                                    Watch

                                                          -SAX customer report filings recommedalions nod support
Case 1:20-cv-06985-LTS-SLC Document 42-7 Filed 12/04/20 Page 8 of 14




GReLUTIONS




Phase Estimated Effort
                           Positions   Estimated
Project Role   Rate/Hour                            Role Description
                           Needed      I of Hours
                                       I
                                                    Responsible for overall project
                                                    technology management. Identification
                                                    of source transactions, data extraction,
Data Analyst     $175         2.5          590      data normalization, rules definition, Tier
                                                    1, 2, and 3 customer candidate profiles,
                                                    and participates in final report
                                                    development.
                                                    Determine rules definitions, customer
                                                    profile specifications, Phase II Tier
[3 ,Analyst      $178          1            63
                                                     candidate list development, and
                                                     candidate investigation methodology.
                                                    The Project Manager develops weekly
                                                     status reports, monitor the workflow,
                                                     and ensure that the project is moving
                                                     within an acceptable timeframe. Any
                                                     Issues with respect to completion of the
 P ro j ect                                          project will be identified and discussed
                  $200          1           64
 Manager                                             In weekly status update meetings with
                                                     the Bank. Perform a review of the
                                                     Transaction Review Report to ensure
                                                      the analysis information and
                                                      documentation is appropriately
                                                      provided and supported.
                                                      Managing Director maintains executive
                                                      responsibility for the Firm's overall
 Managing                                             project success. Monitors overall
                  $250          1           32
 Director                                             quality and progress, Additionally, acts
                                                       as liaison to the Bank's executive team
                                                       as required.
Case 1:20-cv-06985-LTS-SLC Document 42-7 Filed 12/04/20 Page 9 of 14




GReLUTIONS

                            Representative Phase Two Project \xiorldiow and Resource Level

                          Initial Review:           R!Nikrw:          Initial Reetew:           Initet Rfflegt
                           Inweigarc            In ge(                 Invè$tiggtc                litv=igute :
                            [dentificd           Tdenti fled            -Identified                Identined
                           C..andldates          Candidltes                                     '-'4nd.idate> .;




                                              Quality Coned                Quality Control
                                            -•   Review                         ltevew



                                                                                      1
                                                               Hîgh Rtsk            SAW‘
                                                                Wadi           erttitotràtdtg                      Pr ier Nliuragcr
                                                                                                                    and Managill,,.;
                                                                                                                       Dircr.tor




 f.3         Priiiect
       l'er!it.truic‘.1

                                                               '1)EePrex0'
                                                               T,00k-1iit‘ck
                                                              Revieve Rport
Case 1:20-cv-06985-LTS-SLC Document 42-7 Filed 12/04/20 Page 10 of 14




GRC            s?LunONS

GRC's Phase II estimates are based upon the volume of Tiers 1, 2, and 3 candidates identified from
Phase 1 and the agreed upon percentage of candidates subject to review by Tier. Estimated hours for
  ndid ate review (Initial & QCR) differ by Tier.

Based upon discussions with the Bank, we believe a sub-set of Tier 1candidates as identified during
Phase I will have already been reviewed in depth by the Bank.

Phase II efforts are subject to:
           • Bank and regulatory approval and/or changes to Look Back protocol
           • Actual elapsed time required to fully complete review of each candidate

Below is an estimate for budgeting purposes; actual volume of candidates to be reviewed would be
directly dependent upon the independent application of the methodology applied to the Bank's
customer database.

Number of Bank                    Estimated % of Bank                   Estimated Actual
Customers                         Customers Identified          3%      Number of Potential      6,360
                          212,000
                                  as Potential                          Candidates for Review
                                  Candidates for Review
Number of Bank
Accounts
Review Period in
Months (10/1/14-
12/16/15)


              % Tier 1Candidates                     Total Est. Hours Tier 1
                                       100%
              for Review                             Candidate Reviews and QCR          954
              % Tier 2 Candidates                    Total Est. Hours Tier 2
                                       50%
              for Review                             Candidate Reviews and QCR         2,306
              % Tier 3 Candidates                    Total Est, Hours Tier 3
                                       25%
              for Review                             Candidate Reviews and QCR          577
                                                                              Total    3,837
Case 1:20-cv-06985-LTS-SLC Document 42-7 Filed 12/04/20 Page 11 of 14




Phase II Effort — Directly Dependent upon volume of Tiers 1, 2, and 3 Candidates; Percentage of
                 Candidates o Review per Tier; Duration of each review
                                      Estimated
Project                     Positions
             Rate/Hour                I
                                      Iof         Role Description
Role                        Needed
                                      Hours
Data                                              Develops and supports Phase II analytics tracking
                 $175           2         111
Analyst                                           engine.
                                                  Initial review — Investigates Phase I defined
                                                  candidates to provide recommended action (No
BSA                                               Action; High Risk Watch; SAR Required). Activities
                 $178          5-6       2,557
 Analyst                                          Include research and review customer data,
                                                  t ransaction pattern, and historical reference
                                               . material.
 Qual ty                                           Review BSA Analysts' decision and supporting
 Control
                 $180                    1,279
                                                   documentation ("Initial Review").
                                                   The Project Manager develops weekly status
                                                   reports, monitors workflow, and ensures that the
                                                   project is moving within an acceptable timeframe.
                                                   Any issues with respect to completion of the
                                                   project will be Identified and discussed in weekly
 Project
                  $200           1         800     status update meetings with the Bank. Primary
 Manager
                                                   responsibility development of Transaction Review
                                                   Report to ensure the analysis information and
                                                   documentation is appropriately provided and
                                                   supported. Transaction Review Reports. Post
                                                   review coordination.
                                                   managing        Director      maintains      executive
                                                    responsibility for the Firm's overall project
 Managing
                  $250            1         80      success. Monitors overall quality and progress.
 Director
                                                    Additionally, acts as liaison to the Bank's executive
                                                    team as required. Post review coordination.



  Adcitional Activity Assumptions
  The Firm has proprietary material which will be used to develop the analytics and analysis. Reports from
  t hese tools may be used to support the published report. The availability of Bank staff is essential to
  provide support for data gathering and to review draft versions of deliverables prepared by the Firm
  during the project.
Case 1:20-cv-06985-LTS-SLC Document 42-7 Filed 12/04/20 Page 12 of 14




Estimated Fees, Expenses & Timeline
Based on our experience in this type of initiative, as well as our current understanding of your structure,
operations, and requirements, our estimates are:
   ik    Phase Timeline: 10 Weeks 5/9/16 — 7/15/16
    w    Phase I Professional Fees - 5135,264
         Phase II Timeline: 10 Weeks — 7/25/16 — 10/17/16
    "'   Phase II Professional Fees - $884,768

Field work to be completed by September 30, 2016. The Final Transaction Review Report will be
submitted within 2 weeks of completion of the Transaction Review.The duration and actual hours
needed to complete both phases may vary based upon how long it takes to gather the information,
miniber of inteviews and requirements by management for planning, and turnaround on reviews
provided by Bank management in working toward the deliverable of this engagement.
1 he scope of this initiative is provided with the understanding that should the actual work vary from the
proposal and that if the scope changes as directed by Bank management then the Firm shall provide the
Bank with a written Proposal Change Request (PCR) defining the scope change. GRC shall not proceed on
an agreed upon change in scope or additional hours until provided approval of such by the Bank.
The estimate for the stated objectives may vary for unforeseen issues or unknown facts not available at
zhe time of this proposal, This project fee is proposed to achieve the objectives contained herein and the
      shall provide a written report in support to the deliverables.
Upon your acceptdnce of this engagement, we will bill you 25% of the total estimated cost for each phase
iinu the remaining portion will be billed bi-weekly based upon hours incurred. In addition to our basic fee,
we will also bill you for an additional allocated administrative overhead factor of 2,5% on total gross fees.
Actual out-of-pocket expenses will be billed for local travel costs. We also request that the Bank designate
 one individual to function as the liaison for coordinating our services to the Bank.
In recognition of the staffing commitment required on our behalf for this engagement, In the event of a
request for a termination by the Bank prior to the completion of the entire engagement, the Firm will bill
the Bank for any un-billed hours that have been incurred as of the termination date.
 To maintain the level of independence, the Bank agrees not to engage in a discussion or make a potential
 offer of employment to an existing or former employee of GRC without the consent of the Firm. Such a
 solicitation can have a severe Impact of the Firm's operations and compromise the integrity of the work.
 Accordingly, such an act will be deemed as a material breach of thls agreement by the Bank and the Bank,
 at a minimum, would be responsible for compensating G RC Solutions up to 200% of the employee's annual
 salary. Such provision would be applicable to any individual that Is currently or formerly (within the last
 twelve months from any particular day within the engagement cycle) employed by GRC Solutions.
Case 1:20-cv-06985-LTS-SLC Document 42-7 Filed 12/04/20 Page 13 of 14
Case 1:20-cv-06985-LTS-SLC Document 42-7 Filed 12/04/20 Page 14 of 14
